The infant plaintiff — a boy upwards of thirteen years of age — was injured when opening one of a set of double doors at the entrance to an apartment house where he resided, and which was owned by defendant. The door on his right was stationary. The door on his left was equipped with a spring, which made it difficult to open ’ and caused it to shut when released. This defective condition existed for three months and defendant had notice of it. Plaintiff grasped the knob of the door with his left hand and opened it about six inches and then grasped the edge of the door with his right hand. The spring pulled the door shut and impinged his right index finger and amputated the tip. The court erred in dismissing the complaint on the ground that plaintiff was guilty of contributory negligence as matter of law. Judgment reversed on the law and a new trial granted, with costs to appellants to abide the event. Lazansky, P. J., Tompkins and Johnston, JJ., concur; Hagarty and Davis, JJ., dissent and vote to affirm.